Common rules for access to the international market for coach and bus services (recast) - Common rules concerning the conditions to be complied with to pursue the occupation of road transport operator - Common rules for access to the international road haulage market (recast) (debate)
The next item is the joint debate on
the recommendation for second reading from the Committee on Transport and Tourism on the common position of the Council with a view to the adoption of the Regulation of the European Parliament and of the Council on common rules for access to the international market for coach and bus services (recast) (11786/1/2008 - C6-0016/2009 - (Rapporteur: Mathieu Grosch),
the recommendation for second reading from the Committee on Transport and Tourism on the common position adopted by the Council with a view to the adoption of a Regulation of the European Parliament and of the Council establishing common rules concerning the conditions to be complied with to pursue the occupation of road transport operator and repealing Council Directive 96/26/EC (11783/1/2008 - C6-0015/2009 - (Rapporteur: Silvia-Adriana Ţicău), and
the recommendation for second reading from the Committee on Transport and Tourism on the common position adopted by the Council with a view to the adoption of a Regulation of the European Parliament and of the Council on common rules for access to the international road haulage market (recast) (11788/1/2008 - C6-0014/2009 - (Rapporteur: Mathieu Grosch).
Mr President, I assume that this is a joint debate on the three reports forming part of the road package.
I should like to thank the Council, and also the Commission staff. The work we have done over the last two years has produced good results.
Road and freight transport within the European area accounts for approximately 75% of transport and employs two million people. Certain new rules were called for in view of the market opening for 25 countries that is planned for May 2009. The Commission proposals were along the same lines.
As regards the report by my colleague Mrs Ţicău - whom, along with all the rapporteurs on the road package, I also wish to thank for the constructive cooperation - it is important that clear guidelines are being laid down on this for transport operators. They must prove their reliability throughout Europe, and must also have a sound financial structure. Transport managers should be able to demonstrate either many years' experience or a high level of training. Serious offences can jeopardise this reliability, which also means that Member States will be called upon to continue to perform checks and punish offences even after the entry into force of this regulation. This is often lacking in the transport sector as a whole.
More than half of Parliament's amendments have been accepted. I shall not go into all of them today, but I should like to highlight one result of the unofficial trialogue that is very important to me, namely the combating of 'letterbox companies'. These lead to distortions of competition and weaken national undertakings. Preventing this form of establishment means preventing social and fiscal dumping, which was also a subject in itself in the road package.
On the subject of market access for buses, coaches and lorries - buses and coaches in particular - this regulation mostly revolved around the '12-day rule', as agreement was reached very quickly on the other points. The reintroduction of the possibility of taking a weekly rest period after 12 days does not compromise safety. The daily driving and rest periods must be observed, and on such journeys drivers will never exceed the permitted daily driving time. In addition, these 12-day trips help European integration and, for many people, are a very economical way of going on holiday.
The discussion on market access was one of the most intense for freight transport, and here Parliament did not obtain everything it wanted. Yet we did reach a compromise, and it was a good one. It seems to me that, particularly for cabotage - three operations in seven days - this compromise is a good starting point. The ultimate aim is to regulate services in third countries and, in the medium term, the cabotage market should be opened. We are awaiting proposals from the Commission on this, as cabotage should also serve to avoid unladen journeys. Nor do we want to interpret the imposition of temporary restrictions on this as protectionism, however. At this particular moment, with social and tax harmonisation in the transport sector completely failing to take effect, it was a very good idea to limit it in order to avoid unfair competition. Yet we should not wait two years before applying this regulation. Six months for cabotage and the 12-day rule should suffice.
I should also like a clear answer from the Commission as to whether countries that have already opened their cabotage markets pursuant to Article 306 of the Treaty will be prevented from continuing to do so under this regulation. I hope that the Commission will make a clear statement today on the further opening of cabotage markets and on Article 306.
Mr President, Commissioner, I would prefer to use five minutes to start with and leave one minute for my conclusions.
The draft regulation sets out the conditions in terms of location, character, financial situation and professional competence which a person must fulfil to be able to perform the occupation of a road transport operator. The regulation which we are discussing has also established the terms under which a company can employ a transport manager, has reinforced authorisation and monitoring procedures, has provided regulations for electronic registers and the protection of electronic data, has dealt with the issue of penalties for non-compliance with the regulation and has set up a system of mutual recognition of diplomas and prior rights.
At first reading, which ended with a plenary session vote in May last year, Parliament insisted that the transport manager have a proper contractual link to the company and imposed an upper limit on the number of vehicles one manager could manage.
Amendments were also introduced to tighten the requirements for the company to have a fixed location. The company's good reputation may be lost as a result of its involvement in human or drugs trafficking.
Parliament has drawn up a list of serious infringements leading to exclusion from the profession in conjunction with removing provisions on minor infringements. Insurance has been accepted as proof of financial standing and the quick ratio of assets to debts has been dropped.
A compulsory written examination in the country of residence has been retained as a requirement to practice this occupation, with the possibility of an exemption for 10 years' continuous practical experience.
Finally, previous rights have been rescinded and the Commission has been asked to report on the likely impact of extending the regulation to commercial transport using vehicles with the appropriate design and equipment, intended to carry up to nine persons including the driver.
The Common Position has adopted in whole or in substance 70 of Parliament's 113 amendments. These include amendments on minor infringements, the definition of the link between companies and transport managers, the right of appeal of those subject to decisions on operating as a transport manager, mutual recognition of certificates, prior rights, the exchange of information between the competent authorities, as well as drugs and human trafficking as grounds for exclusion from the profession.
Concerning the registers, both Parliament and the Council agree on a stepwise approach. In fact, the Commission will define the data structure for national electronic registers by the end of 2009, but the two institutions have proposed different timetables for implementation, with the Council requesting a longer period of time.
There have also been other issues where the Council's initial stance was different to that of Parliament, but after long, fruitful negotiations, an acceptable compromise was reached for both institutions.
As a result, Parliament has accepted a more flexible timetable for implementing and interconnecting national electronic registers (31 December 2012). It has been agreed that major infringements will only be incorporated in national electronic registers after 2015, the limit on the period of validity for authorisation to perform the occupation of road transport operator will be removed, the examination will be retained in the Member State of residence, the structure of the electronic registers will include a public and a confidential section, the references in the regulation's content to restricting licences for accessing the road transport market will be removed, where virtually all the references to the licences for accessing the road transport market are only contained in Mr Grosch's two regulations.
I await fellow Members' comments with interest. Thank you.
President-in-Office of the Council. - (CS) Ladies and gentlemen, in today's debate I am standing in for my government colleague, the Transport Minister Petr Bendl, who has unexpectedly had to remain in Prague.
I would like to thank you for offering me the opportunity to address you ahead of tomorrow's vote on the road transport package. The Czech Presidency considers the finalisation of this collection of legal regulations to be highly important. The package is important because of the need for a clear and harmonised approach on the current system of cabotage instead of different approaches in the various Member States and also access to the market for transport operators.
With the help and support of the rapporteurs the Presidency has achieved a successful result concerning this important collection of legal regulations. I know that everyone has been working hard towards this result and that everyone has had to make certain compromises. Everyone demonstrated a constructive approach in negotiations in order to achieve second-reading approval.
The main items arising from our discussions can be summarised as follows: a more detailed specification of cabotage rules, the possibility for drivers engaged in single occasional international passenger transport services to work for 12 consecutive days and tighter controls on transport companies. Now the road transport sector will have a set of simplified rules and control mechanisms for cabotage as well as unified and enforceable provisions on access to transport markets. There will also be clear rules preventing abuse and helping to ensure fair competition, greater efficiency and better controls in this sector.
The compromise on cabotage will make a significant contribution to a more transparent, more efficient and safer road haulage market. It will contribute to further improvements in the road haulage market while at the same time creating a fairer and more transparent framework for the entire road haulage sector. It will reduce numbers of journeys by empty vehicles on EU roads thereby contributing to lower CO2 emissions. The compromise also assumes that Member States will use appropriate safety mechanisms for preventing violations caused by cabotage on the road haulage market. The new rules on cabotage will come into force six months after the regulation is published in the Official Journal. In 2013 the European Commission will also consider the option of further steps relating to opening up the road haulage market and liberalising cabotage.
I firmly believe that the new legal framework for transporting goods and passengers in the EU will make a significant contribution to rapid and sustainable economic recovery. I would like to thank Parliament for its work on securing agreement in the negotiations over this package, and I would especially like to thank the rapporteur Silvia-Adriana Ţicău and the rapporteur Mathieu Grosch, whose hard work and determination have helped to secure a successful result.
Mr President, Mr Svoboda, honourable Members, the Commission cannot fail to be delighted with the compromise reached on the road package, since it enables us to conclude the legislative procedure at a time when the transport industry needs to have simple and effective rules and be set free from pointless red tape.
I have to say that the decision we are taking will also help to make our roads safer, because I believe that whenever we take action in the sector of transport and especially road transport, we must always keep sight of our goal to halve the number of casualties on EU roads. The rules that Parliament is adopting do, I think, help to achieve this objective.
We are also happy because this is another signal the European institutions are sending to citizens on the eve of the elections, and because the legislative procedure can be concluded at second reading, just two years after three major and complex legislative proposals were tabled. They have perhaps made for difficult debate, but at the end of the day institutional and common sense has prevailed, as has the political will to meet the demands of citizens and the transport sector in general.
I would like to take a quick look at the reports we are debating, in order to give some answers to the questions asked by the rapporteurs. I will begin with access to the international market for coach or bus transport services: it is true that cabotage represents a very limited section of the transport business as a whole, but, politically, it is a highly sensitive area. If used in a way that complements international transport, cabotage also contributes towards a better use of capacity and a reduction in unladen journeys, meaning a reduction in the number of heavy goods vehicles on the road - and you will be aware of how many road accidents involve large vehicles. This regulation will clarify the rules on cabotage, which will be applicable - and I refer here particularly to Mr Grosch's comment - in a uniform and non-bureaucratic fashion throughout the EU, without affecting existing cooperation between Member States under Article 306 of the Treaty. Furthermore, cumbersome national procedures still in force will be abolished, in order to enable transport firms to make the best use of the possibilities of cabotage. The Commission will keep a close eye on the evolution of the road transport market and will publish a report in 2013.
If deemed appropriate in that report and if the conditions for fair competition have been better harmonised, the Commission will propose that the cabotage market be opened up further. The Commission has made a statement to this effect, which will be sent to the Parliament Secretariat for inclusion in the reports of this debate. This statement will also be published in the Official Journal, alongside the legislative proposal.
I now come to Mrs Ţicău's work on common rules concerning the conditions to be complied with to pursue the occupation of road transport operator. The Commission welcomes the introduction of a new 12-day rule. This is a tailor-made measure that takes account of the very particular conditions of certain types of passenger transport that allow for a longer period than six days, but do not normally require a large number of driving hours, for example school trips, skiing holidays and certain excursions. The new legislation also stipulates extremely rigorous measures so that road safety is not threatened, I can assure you. There are currently 100 different types of Community licences in force in the EU, which often makes for difficult and lengthy checks. Under the new legislation, there will be just one type and one standard format of Community licence used throughout the Union.
I now come to the third text in question: access to the international road haulage market. In an increasingly open market, we need to harmonise the conditions imposed on the companies that compete in this market. That is the purpose of the new regulation, which replaces a directive and at the same time tightens up the conditions that companies must meet. Each firm will have to appoint a transport manager to be responsible for the efficient running of the business as a whole.
In addition, in order to avoid 'dummy companies', further guarantees must be supplied as regards companies' registered offices. Further still, a new electronic register will be compiled in order to step up information sharing between national authorities and to make controls more intelligent and efficient. This, too, helps to ensure road safety.
Finally, transport businesses are today receiving a very clear message from legislators concerning the more serious failings that lead to licences being withdrawn, for example the repeated cases of tachograph tampering. This is unfortunately a practice that takes place in all EU countries, but the tampering not only constitutes a breach of the rules, it also threatens the safety of those who travel on Europe's roads, as it is clear that tired drivers are not able to respond quickly should problems arise.
That is why I said at the beginning of my speech that the laws about to be passed by this House make a serious and important contribution to our joint battle, as Commission and Parliament, to reduce drastically the number of road traffic casualties. I would therefore like to thank you for your willingness to adopt these laws so quickly.
Let me repeat, this is a strong signal we are giving to European citizens, demonstrating once again that Parliament - and I say this not least because I served in this House for 15 years - has shown great efficiency and seriousness, for which I am grateful.
Mr President, I should like to thank the Council and the Commission for their constructive cooperation with our Parliament's rapporteur. As Commission Vice-President Tajani himself said, this is a very good example of how a good result can be achieved in a short space of time even on difficult dossiers.
However, I cannot hide the fact that we are not overly happy with the cabotage regime. As the President-in-Office of the Council - and you, too, Vice-President - mentioned, it is intrinsically better, on environmental and economic grounds, to avoid unladen journeys in Europe. Therefore, it would be better if the cabotage restriction could be lifted altogether sooner rather than later.
As an interim step, we are accepting three cabotage operations in seven days, but we are awaiting your report most eagerly, and hoping it will state that 2014 will mark the end of this restriction. After all, it is a trifling area for the transport sector, but one that wastes money and has adverse effects on the environment. Therefore, I hope that you will present a proper proposal in 2013, as a cabotage restriction is absurd in a European internal market of 27 countries.
I should also like to thank the Council and the Commission for supporting us in the end on the reintroduction of the 12-day rule for buses and coaches. This is very important for the bus and coach industry, which, in many countries, consists of small and medium-sized enterprises, as the introduction of two drivers on such trips - which are mostly for senior citizens - has caused problems for SMEs. We are pleased that this expires in six months' time. It must be understood that there are many people, particularly older people, who do not like flying but would still like to travel as tourists in Europe and perhaps enjoy the sun in places such as Italy or Spain, hence the importance of our reintroducing the 12-day rule for buses and coaches and making it affordable and thus possible for senior citizens to travel. This is a great success for us, for bus and coach companies and for passengers, and so I am much obliged to the Council and the Commission.
on behalf of the PSE Group. - Mr President, first of all I would like to thank both rapporteurs for their work on this difficult dossier. It is clear that this package, and in particular the issue of lifting cabotage restrictions, has divided opinion along national lines, but I think what we have before us now is an agreement that we can support.
I had serious concerns about full cabotage delivered in one move without any levelling-up of social costs, or indeed running costs, for individual hauliers. Such a move, I believe, would have had a detrimental effect on the road haulage business, not only in my own country but in other Member States as well. Therefore the compromise introducing temporary cabotage is not only sensible, it is a solution that will be workable, allowing three domestic journeys after one international one. Temporary cabotage also allows us to end the environmental nonsense of HGVs travelling hundreds of kilometres empty, without distorting domestic markets.
Finally, I am also happy to support the new enforcement measures that have been introduced via the Ţicău report. This has to go hand in hand with further market opening, and will allow Member States to practise tough and efficient enforcement measures.
on behalf of the ALDE Group. - (NL) For years, emotions have run high when it comes to the phenomenon of cabotage. Current legislation, as has already been pointed out, is said to be too vague due to the term 'temporary' that has been used. For various Member States this is the perfect excuse to further protect their own market, which is what we have noticed.
To create clarity once and for all, the Commission has asserted that it will bring forward a proposal to solve all these issues. I have high hopes for this. Strikingly enough, though, the Commission has proposed to impose firm restraints on the scope for cabotage. This is striking because the existing rules have all this time been considered an intermediate step towards complete freedom. In 2009, we were supposed to be moving towards complete freedom, according to both the Commission and the Council.
I consider the agreement that is now before us and on which we will be voting tomorrow a huge disappointment. Instead of more freedom, hauliers are faced with more restrictions. Of course we do need a European approach. I too could not agree more. The sector should not have to put up with all kinds of national outpourings a day longer.
This agreement, however, Mr President, is completely at odds with the principles and objectives of the internal market. The arguments in favour cited, such as traffic safety, the environment and a reduction in the administrative burden, hold no water whatsoever. There will not be an actual free market, Mr Tajani, and this whilst every restriction leads to more transport movement. It is anything but workable, Mr Simpson. Working on the principle that something is better than nothing is not an option for the Group of the Alliance of Liberals and Democrats for Europe. It does not work in this case.
on behalf of the UEN Group. - (LV) Thank you, Mr President. Commissioner, I would certainly like to thank both rapporteurs and all those others who have been involved in finding a compromise, but I would like to say that there are both positive and negative aspects to what we have accomplished. For example, it is a good thing that we have managed, on passenger transport, to reduce the obstacles to transport in districts near borders, where there is an intensive flow of cross-border transport. At the moment, however, when in difficult economic circumstances solidarity is needed, protectionist tendencies can be seen in relation to national markets, and thanks to the concept of 'temporary' use, restrictions still serve as an excuse for many Member States to carry on protecting their domestic markets. Unfortunately, Member States will be able to make use of a safeguard clause that gives them the opportunity to use serious difficulties observed on the national transport market as grounds for approaching the Commission and passing protective measures. In addition, it should be noted with regret that they will also be able to do this after 2014, which was in the European Parliament's original position. I would like to make a similar point about international coach transport too. The provision stating that in the event that international transport poses a threat to the viability of the provision of similar services a Member State may suspend or cancel the transport operator's licence is, in my view, unacceptable in the operation of the single market. Thank you.
on behalf of the GUE/NGL Group. - (EL) Mr President, the common position of the Council of the European Union, like the Commission's initial proposal for a regulation, liberalises the national passenger and freight road transport markets and grants international Community transport companies access to the internal markets of the Member States. In fact, it hands international and domestic road transport over to the large monopolies on a plate.
The proposals contained in the European Parliament reports move in an even more reactionary direction. They call for the immediate and full liberalisation of the markets and the removal of all barriers, restrictions and controls. The workers now understand from bitter experience the painful consequences that the charge by monopoly business groups into road transport will have on their lives.
The liberalisation of the internal freight and passenger road transport markets steps up the exploitation of working drivers, who will be forced to drive without breaks and without any measures for their rest and safety, sweeps away their wage, labour and insurance rights, increases the risks to road safety and imposes the concentration of transport among international monopolies, which reap huge profits, with disastrous consequences for the self-employed and small businesses trading in this sector. It results in increased freight charges, a lower standard of service and higher risks to passenger security.
That is why we voted against the common positions and the recommendations by the European Parliament. The working class movement is against capitalist restructurings and calls for the creation of a single public-sector transport market based on the criterion of satisfying modern grassroots requirements.
on behalf of the IND/DEM Group. - (NL) Had I predicted around 1980 that the end for the cabotage restrictions would still not be in sight by 2009, there is no doubt that my audience would have had a good laugh at my expense. After all, restrictions of cabotage are, by definition, blatant violations of the rules of the European internal market.
Now, in 2009, we are once again faced with the prospect of going home empty-handed at second reading. Needless to say, I will be supporting the amendments by the Group of the Alliance of Liberals and Democrats for Europe, but as the Group of the European People's Party (Christian Democrats) and European Democrats is deliberately refusing to stand firm on this, it is delivering the future of the road haulage sector a fatal blow. I am pleased to see that the 12-day rule has been retained in the proposals, but not that this has been done at the expense of ending cabotage restrictions.
If Amendments 17 and 18 are not adopted, I will be voting against the end result. I refuse to put my name to a proposal that is detrimental to the environment, puts the haulage sector at a disadvantage and is very disrespectful of the workings of the European internal market.
(NL) I should like to start by saying that the good news in the proposal we are now discussing is that the 12-day rule for bus transport has been abolished.
As far as cabotage is concerned, however, the proposal is downright disappointing. After all, back at the start of the 1990s, and even in the 1980s, it was agreed that this restriction of the free transport of goods would be temporary in nature. That is why we, the Group of the European People's Party (Christian Democrats) and European Democrats, but also Members of other groups, had submitted proposals at first reading to lift the restrictions by 2014. In recent months, though, it has become apparent that the Member States have been thwarting this proposal, despite the efforts Mr Grosch has made as a rapporteur to have a date on the table after all. The thwarting has been fierce, which is very bad news.
Protectionism in times of crisis is the worst news for Europe, for, as Mr Tajani rightly pointed out, it is a waste of money and bad for the environment. That is why the Dutch Christian Democrats (CDA) will be voting against this proposal, even though we are aware that it is the Member States that are blocking this measure and there is nothing we can do about it, unfortunately. The content of this proposal is both wrong and unenforceable. The legislation is therefore not just bad in times of crisis, it is also symbolic.
I should therefore like to encourage the Commissioner not to leave matters at that, and to take the initiative once more, the right of initiative he has in the next few years to abolish this restriction of cabotage yet. He will be supported by the Christian Democrats in so doing.
(FR) Mr President, Commissioner, first of all I should like to pay tribute to the sense of compromise shown by our two rapporteurs, Mr Grosch and Mrs Ţicău, since this is a difficult subject in the sense that, yes, we do want the single market, but the public and company directors do not understand that having the single market at times means that some of them will have to fail, that the economy will have to go into recession and that jobs will have to go.
In the public's eyes, it is only worth having the single market if it puts them in a win-win situation. However, we know only too well today that, on issues such as cabotage, social conditions in the various countries are such that, were it to be systematised, we could, as things stand, see a number of workers from countries with high levels of pay ejected, ousted from the market by countries with low levels of pay.
I therefore believe that the position adopted is ultimately the right one. Cabotage should be liberalised, but it is still too soon to do so suddenly and indiscriminately. Thus, having the notion of consecutive cabotage, with an adjustment that refers us to a rendez-vous clause for a report by the Commission on the social repercussions, and, above all, not having an automatic and indiscriminate date for liberalisation, suits us very well.
That is why we shall vote in favour of this report, while calling on the Commission to be attentive and while expressing the wish for liberalisation ultimately to take place, but not to give rise to unfair competition or social dumping, which do so much damage to Europe's reputation and which, in a country such as mine and no doubt in that of Mrs Wortmann-Kool, prompted the sudden rejection of the European Constitutional Treaty by citizens fearing the loss of their social position. Thus, I am grateful to the two rapporteurs.
(NL) I should like to thank Mr Grosch and Mrs Ţicău for the work they have done, and I think that Mrs Ţicău is right to be strict about access to the market in her report. If you run a transport company, you have to observe a number of rules and, as Mr Grosch has already stated, PO box companies have to go, as they are the cause of a lot of the abuse that goes on. That is Mrs Ţicău's report, then.
So why can we not give the companies to which strict rules apply a European market to work on? Moving on to Mr Grosch's report, I would have liked to have seen a clarification, not a restriction. As such, the majority of our group cannot endorse the compromise Mr Grosch has struck.
We are actually taking a step backwards, in that we are once again restricting the scope of hauliers within the European market. There is no prospect of an opening up in 2014, as per Parliament's request. The Council disagrees, but I think this is one concession too many. We are, in actual fact, arranging empty journeys for lorries - something which, in this day and age, simply should not be done. I doubt whether those Member States that have now opened up their cabotage markets to each other are still able to do so under this regulation, should they wish to do this on a bilateral basis. I also wonder how Member States that claim that monitoring is difficult will now manage, because it is not that much easier. It is the same in all the countries, but it is difficult to monitor and I should like to see if the police authorities are up to this.
If the cost of wages and social dumping are the reason, why do I not get to see documents in which the French authorities reprimand French customers for using too many Belgian lorry drivers? They are more expensive than the French. Why do I then hear stories of Belgian lorry drivers who, for relatively minor offences, are kept under arrest in the United Kingdom? For there, too, drivers are cheaper than in Belgium. So, if social abuse is supposed to be a reason, it is certainly not the case here.
The upshot, in my view, is that we will be taking a step backwards in relation to the internal market. Tomorrow, we will be approving intelligent transport systems, which means that we are saying that communications technology and information technology lead to more effective freight transport. We then say, though, that we will be restricting this for political reasons. This is very unfortunate and I will therefore oppose the agreement which Parliament will, unfortunately, be approving by a majority.
Mr President, another package of reports to keep EU committees busy, more pollution into a sea of unnecessary regulations. Winston Churchill said if you have 10 000 regulations you destroy all respect for the law. English respect is destroyed. A BBC poll shows 55% want to leave the EU and 84% want the UK to keep its powers.
President Pöttering confirmed the EU makes 75% of the law. In 35 years, that is more law than England has made since King Richard III in 1485. So, here we are, making legislation to correct legislation. Where will it all end?
The UK will leave the EU, be good neighbours and watch you in your sea of regulations from across the English Channel, watching the EU die a death by a thousand self-inflicted truck directives.
(DE) Mr President, Commissioner, ladies and gentlemen, the road transport package comprises three mutually complementary issues that have an important impact on the freight and passenger transport markets. It will benefit carriers, drivers and users, particularly in the current economic climate. At the same time, it will improve safety on our roads, increase transport efficiency and benefit environmental sustainability.
I welcome the choice of the form of a regulation to achieve our ambitious aims. Bans on cabotage operations result in unladen journeys, which we cannot and do not want to afford, either financially or from an energy or environmental point of view. On the other hand, unrestricted opening of the freight transport market would lead to distortions as a result of unfair competition - which is why this is being tackled gradually. Cabotage is permitted provided that it does not become a permanent or continuous activity in a Member State in which the transport operator is not resident.
Unfortunately, this initial step does not yet represent the full opening of domestic road transport markets, but it does leave this possibility open. Unladen journeys are already being reduced and the environment protected.
With regard to access to the cross-border passenger transport market, the main objective is bureaucracy reduction, in the interests of simple, fast procedures for the authorisation of cross-border regular services. Documents are to be harmonised and checks simplified. I very much welcome the introduction of the revised 12-day rule for organised cross-border coach journeys. This will benefit holidaymakers and bus and coach companies alike, without compromising safety. It is citizen-focused politics.
In future, authorisation to pursue the occupation of road transport operator will be subject to specific, transparent conditions. This will increase the status of the profession, ensure the recognition of professional qualifications and help combat dumping practices. The increase in safety and reliability will be palpable.
(NL) First of all, I should, of course, like to thank the rapporteurs, Mr Grosch and Mrs Ţicău, for the work they have done and for the fact that they eventually managed to thrash out a compromise on the package, one that should not last for more than a few years at the most, as it is merely a transitional measure, in my view. With regard to road transport, there are two important points I should like to make. The first one is, indeed, access to the profession. This has, in my view, been structured in such a way as to ensure that guarantees are in place from those who want to be active in the sector.
Cabotage is clearly subject to some controversy. This is a good transitional measure that was necessary in order to define more clearly what is possible. In the past, it was stated in rather vague terms that cabotage is possible on a temporary basis. This has now been clarified as three times over a seven-day period. It is indeed logical that everything should be thrown open, but the time is not yet right, in my view.
The compromise that is now before us, namely that we review the social situation in the European Union in a few years' time and take further measures as necessary strikes me as a very reasonable proposal. This opening up of the market should go hand in hand with a levelling of the social bar. Meanwhile, it should be possible for a number of countries, or groups of countries, such as the Benelux countries, for example, to agree with each other that things stay the same so that open cabotage remains possible. As long as salary and working conditions are more or less the same, I personally do not have any problem with this, but this is clearly not the case yet across the board, and that is why this intermediate step is necessary.
Mr President, when we leave this place this evening, most of us will take a black car. These are quality cars and quality drivers, and we know that those drivers are very professional. It is a known quality. They meet the criteria.
Although I partly agree with the English gentleman a while ago when he complained about too much legislation - sometimes it is true that we do produce too much legislation - I still regret that EU access to professional rules was not extended to taxis, because we all use taxis in the various Member States and their quality differs a great deal. When you take a taxi, reliability is very important, as is quality: knowing what to expect. It is also a question of safety. You are very often alone in the car in strange surroundings. The taxi is also, for many of us, the first contact we have in a new country, so it would make sense for the drivers to meet certain European criteria. It also means that, if they were professional, well educated and knew where they were going, we would not have to be afraid of overcharging.
There are countries like Germany, Sweden, Slovenia and Finland where the national rules are very stringent on this issue and the taxi profession works well. London taxis are also known for their quality. We should share these best practices. But, in the mean time, while we are waiting for this legislation on criteria for the taxi profession, maybe we should legislate for us to give good tips to those drivers who take us home in the evenings.
President-in-Office of the Council. - (CS) Mr President, ladies and gentlemen, I would like to thank you for the various contributions put forward during this debate. I would like to assure you that the Council is fully determined to strengthen and complete the single market. The Presidency therefore believes that, precisely for this reason, an adjustment is required in existing Community legal regulations. The Presidency also fully shares the aim of boosting the competitiveness of the road haulage sector in the EU by rationalising and simplifying the existing legal framework and thereby helping to curtail market violations. However, opening up domestic transport markets fully would expose our transport operators to unfair competition and would impair the functioning of the market because there are still significant fiscal and social differences between the Member States. This must be avoided, particularly in a time of economic crisis when the economy as a whole requires a careful and considered assessment of the best methods for stimulation and recovery. It is clear that by 2013 at the latest the Commission will assess the situation on the market again with a view to further liberalisation. This compromise version represents a fair and balanced way to combine the various interests.
Our common aim is to make road transport more efficient and sustainable. These legal regulations will make a significant contribution towards reducing breaches of economic competition rules and improving compliance with legal regulations in the social area as well as road transport safety regulations on the part of road transport operators. It will also bring about a significant reduction in the administrative burden both for road transport operators and for supervisory bodies. It should also provide the sector with a legal and administrative framework aimed at deriving further benefits from the common market. I firmly believe that this important collection of legal regulations will support and facilitate road transport and will help stimulate economic recovery. I would like to thank you once more for the excellent cooperation which has made it possible for us to reach a joint compromise on achieving these objectives.
Mr President, honourable Members, I believe that what Parliament is about to adopt is a good compromise, reconciling the Council's demands, the demands of the majority of MEPs and the European Commission's proposals.
Obviously, when a compromise is needed, each must take a step back so that others can do the same, and I therefore think that Mr El Khadraoui's words were wise: we have done the best we could under the circumstances. As I said in my earlier speech, as far as cabotage is concerned, the Commission intends to assess the situation and see if it might be possible to reach an agreement - it will depend on how things stand - it may be that we can open the sector further and so take the direction many Members have called for, but we must of course gauge the situation at the time.
To repeat, I believe that this is a good compromise, and I would like to address Mr Sterckx, who has the courtesy and good will not just to criticise, but then also to listen to the reply, unlike many Members, who have made criticisms and then are unfortunately unable to listen to the Commission's comments in response to what they have said. I would like to reassure Mr Sterckx, who is rightly concerned about the existence of prior agreements concerning his country of origin and the other Benelux countries.
It is my belief, however, that this legislation, as it is to be adopted, will not - as I said earlier - have any negative repercussions for existing agreements. They will remain in force, because the new legislation will broaden the situation but will not affect, and therefore not prejudice, bilateral or trilateral agreements that already exist. Thus I believe I can reassure Mr Sterckx that as I see it, which I believe is the correct and effective interpretation, there will be no negative repercussions for the agreements that chiefly - I repeat - concern Benelux.
I also wanted to reassure Mr Blokland and Mrs Wortmann-Kool about the concerns they voiced: we do not intend to stop here, we are looking - I repeat - to see how the situation develops, in 2013 we will prepare a report to assess the state of the art, how things have evolved, and if it is possible, if we deem it necessary, we will again propose to Parliament and the Council a possible extension of the situation and further liberalisation of the cabotage system. We are very aware though, that many EU countries hold a different view, and so in order to obtain approval from the Council it has been necessary to take a step back on other matters.
Nonetheless, I would say again that I think it is a very good thing that we have reached an agreement relatively quickly, an agreement that - I would also reassure Mr Jarzembowski - could always be improved; every law can be improved, but too often the best is the enemy of the good. I believe we are doing the right thing and I do not think it necessary to leave the European Union when we talk about these subjects, as Mr Nattrass suggests, because I think that good rules are useful to the European Union.
Even an authoritative British newspaper, the Financial Times, has speculated that Great Britain will re-think the need for stricter rules; certainly, during the crisis Europe has withstood the economic and financial crisis better than other regions, precisely because it has based its economic system on clear rules.
I believe, perhaps because I was born in Rome, that the history of Roman law and the Napoleonic Code has demonstrated the importance of having rules that guarantee society's development. I do not know which side of Hadrian's Wall Mr Nattrass was born on, but judging by his speech I would say he was born on the far side of the wall, and his ancestors therefore had no way of knowing Roman law.
Ladies and gentlemen, allow me to thank you again for your cooperation, and the Council for its work, and express my thanks once more in this House to the Commission staff of the Directorate General that I have the honour to lead, because without their valuable contribution it would not have been possible to reach a compromise that I believe to be positive for all EU citizens.
Mr Sterckx, do you wish to speak on a point of order?
(NL) Mr President, I just wanted to let the Commissioner know that Mrs HennisPlasschaert is no longer here, as she had to attend another meeting. I am the listening ear on behalf of everyone in our group who is involved in this subject. I simply wanted to inform you of the fact that she did not simply disappear.
Thank you, Mr Sterckx.
I believe that was not a point of order, but a matter of courtesy.
Mr President, I should like to start by thanking the Commission for its very clear answers. I would emphasise that the restriction on cabotage is a transitional arrangement, that the study is being carried out and that, depending on the result, market opening will also be in prospect.
Another very important aspect is that Article 306 applies here - including, quite clearly, to the Benelux countries, Mr Sterckx, which means that your request is superfluous and we no longer need to support it.
The other thing I want to say here concerns cabotage itself. Following the remarks I have heard here, I think that this compromise is actually even better than I had thought, for the simple reason - and this I address particularly to my fellow Members from the Group of the Alliance of Liberals and Democrats for Europe and my fellow Member from the Dutch Christian Democratic Appeal (CDA) - that creating a transitional arrangement does not mean that we wish to throttle the internal market - if I may use that expression - or businesses. If we bear in mind today that certain businesses use state-of-the-art vehicles but pay their drivers EUR 400 per month, whilst other businesses pay EUR 1 500 a month, it strikes me as more than reasonable to say that the social bar needs to be raised somewhat. If there is money available to meet vehicle requirements, there is also money to meet wage requirements. This bar must be raised, and only then can the market be opened. In my view, it is a faulty understanding of an open market to say we should open it and see where we go from there.
My last comment is that the funny thing is always that those very countries - for example the United Kingdom - who block any kind of harmonisation, particularly in the area of taxation, are today saying that there is a lack of harmonisation and so we should just let the market evolve. Some say they want to see restrictions, whilst others say we have far too many restrictions.
If we want to convince the European public, we cannot say that the market should be opened and everything else will sort itself out. Instead, environmental, social and tax legislation must be sorted out in this House together with the Council and the Commission. Then we shall be credible.
Thank you very much, Mr Grosch, for a speech that has already received the support evidenced by the applause of your fellow Members.
Mr President, Commissioner, I would like to begin by thanking Mr Grosch, the shadow rapporteur, with whom I worked, along with the technical staff from the Committee on Transport and Tourism and the European Socialists Group, as well as my colleagues in the Commission and the Commission's staff, not to mention yourself, Commissioner, and the Presidency of the European Council which I have enjoyed very close cooperation with.
I would like to remind you that in June 2007 the European Commission proposed amending the regulation on access to the road transport business. The proposals for the amendment have come about from the experience gained following the application of European Commission Directive 96/26. This has resulted in some of the legislative provisions being reworded with the aim of ensuring more consistent application, by using a legal act in the form of a regulation. Here we are now roughly two years later, having a final vote on this document which has a direct impact on approximately 800 000 European enterprises and around 4.5 million jobs.
Our common objectives are as follows: to improve road safety, reduce bureaucracy, simplify procedures and provide predictability and certainty for road transport operators. I hope that this compromise which we have reached will develop the road transport market. I thank fellow Members once again for their cooperation.
The joint debate is closed.
The vote will take place tomorrow at 12 noon.